DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solar modules are rotated at a constant speed, does not reasonably provide enablement for the solar modules being rotating at a constant speed to produce a DC square wave with each DC voltage pulse having a square shape of a first DC voltage value of greater than zero volts and a second DC voltage value of zero .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims (See the Wands Analysis below).
Wands Analysis (MPEP 2164.01(a))
A. The breath of claims:
Claim 1 recites a solar power generator, comprising:
a lens, positioned in a two-dimensional geometric plane, through which to receive radiant energy from the sun;
a drive shaft having a longitudinal axis that is positioned near and substantially parallel to the two-dimensional geometric plane of the lens;
a motor coupled to one end of the drive shaft to rotate the drive shaft about the longitudinal axis at a constant speed;
a plurality of solar modules coupled to the drive shaft, each forming one of a corresponding plurality of rectangular facets of a cylinder centered about the drive shaft, such that, as the motor rotates the drive shaft at the constant speed, each one of the plurality of solar modules, as it rotates by the lens during repeated time periods, receives radiant energy and produces therefrom an independent direct current (DC) pulse voltage signal with a first voltage value greater than zero volts;
a first circuit, coupled to a first subset of the plurality of solar modules comprising a corresponding first one or more alternating ones of the plurality of rectangular facets of the 
a second circuit, coupled to a second subset of the plurality of solar modules comprising a corresponding second one or more alternating ones of the plurality of rectangular facets of the cylinder centered about the drive shaft, different than the first subset, to periodically receive the independent DC pulse voltage signal produced by each solar module in the second subset, and produce therefrom a second DC voltage square wave that correspondingly alternates at a steady frequency that is 180 degrees out-of-phase with the first DC voltage square wave between the independent DC pulse voltage signal at the first voltage value greater than zero volts and the second DC voltage signal with the voltage value of zero volts, based on the constant speed at which the drive shaft rotates and the repeated time periods during which each of the second subset of the plurality of solar modules rotates by the lens; and
circuitry to electrically couple in parallel the second circuit with the first circuit to combine the first DC voltage square wave and the second DC voltage square wave that is 180 degrees out-of-phase with the first DC voltage square wave to produce a steady state DC voltage signal at the first voltage value.
B. The nature of the invention
sunlight across a number of groups of DC generators (102A-C, figs. 1A-1B), wherein the DC generators (e.g. 102A-C) rotate at exactly the same RPM by a shaft which is driven by a motor (104, figs. 1A-B, see [0011] of the specification filed on 2/28/2017).
Applicant discloses the DC generators are spinning (or rotating) solar cells/modules (see figs. 2-3); interconnecting the non-adjacent spinning solar cells/modules (303, 305 and 307, fig. 3) in series to form a first circuit A (see top diagram of Fig. 3) and interconnecting the non-adjacent spinning solar cells/modules (304, 306, and 308, Fig. 3) in series to form a second circuit B (see bottom diagram of Fig. 3) and such interconnection would allow each circuit (e.g. A or B) to produce a DC voltage square wave with independent DC pulse voltage having a square shape with a first (constant) voltage of greater than zero volts and a second (constant) voltage of zero volts, wherein the DC voltage square wave of circuit B is 180 degrees out-of-phase with the DC voltage square wave of circuit A (see Fig. 3, [0007] and [0016] of the specification filed on 2/28/2017); and interconnecting the circuits (A or B) in parallel with the switching circuits shown in figs. 4 and 5, would convert the separate DC pulse waveform (or the DC square wave) generated by circuits A and B into a single steady state (see [0017] of the specification filed on 2/28/2017). 
Applicant also discloses the switching circuit for interconnecting the circuits, e.g. A and B, comprises PFET and N-FET to prevent reverse current ([0017]), and using a positively clamp circuitry in each circuit so that there is no negative voltage (see [0021] of the specification filed on 2/28/2017).
C. The state of the prior art

Secondly, a spinning/rotating solar cell at a constant speed faces the concentrated light at different angles as it is rotated by the lens, therefore the amount of (concentrated) light received by the solar cell is not constant and the generated voltage cannot be constant to form a DC voltage pulse having a square shape with a constant voltage as shown in Fig. 3. Spinning/rotating solar cells at a constant speed does not and cannot stand still to face the concentrated light at a 90o angle for a period of time equivalent to 60 degrees to produce a constant DC voltage (or flat line voltage) as shown in Fig. 3. 
Thirdly, light can reach to the side solar cells/modules as Applicant uses an open chasis (105) and substantially large lens (101, see figs. 1A-1B). As such, it appears that light is received by all solar cells/modules at different angles to produce electricity thereby the DC square wave, or the voltage of connected non-adjacent solar cells/modules of Applicant’s claims and the total voltage of the series connected non-adjacent solar cells/modules in Applicant’s disclosure, must have non-zero voltage, not a voltage value of zero volts as claimed and shown in Fig. 3.
Accordingly, Applicant’s invention does not generates the DC square waves as claimed and disclosed, e.g. in Fig. 3. 

Therefore the state of the prior art with respect to the claimed solar power generator with the functions as claimed is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. 
D. The level of one of ordinary skill is very high as it is required an extensive knowledge in solar cells and in electrical circuitry. 
E. The level of predictability in the art: it is unpredictable.
F. The amount of direction provided by the inventor: it is limited.
G. The existence of working examples: there is none.
H. The quantity of experimentation need to use the invention based on the content of the disclosure: Applicant also discloses the switching circuit for interconnecting the circuits, e.g. A and B, comprises PFET and N-FET to prevent reverse current ([0017]), and using a positively clamp circuitry in each circuit so that there is no negative voltage (see [0021] of the specification filed on 2/28/2017). In other words, PFETs and N-FETs and positively clamp circuitry are not for generating the DC square wave having DC voltage pulse produced by the series connected spinning/rotating non-adjacent solar cells/module. Therefore, the quantity of experimentation need to use the invention based on the content of the disclosure is substantial.

Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. 
Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (US 2012/0266941) in view of Grumazescu (US 2008/0023060), and further in view of Anthony (US Patent 4,728,878).
Regarding claim 1, Ozeki et al. discloses a solar power generator, comprising:
a lens (6, figs. 5-6, ) positioned in a two-dimensional geometric plane through which to receive radiant energy from the sun (see figs. 5-6 and [0013-0014]); 
a drive shaft (18, figs. 5-6) having a longitudinal axis that is positioned near and substantially parallel to the lens (6, see figs. 5-6); 
a motor coupled to one end of the drive shaft (or rotating driving means of a motor and installed at the strut 54, see [0073]) to inherently rotate the drive shaft about the longitudinal axis and at a constant speed (see [0073])
a plurality of solar modules (1, figs. 5-6, [0052]) coupled to the drive shaft (18, figs. 5-6), each forming one of a corresponding plurality of rectangular facets of a cylinder centered about the drive shaft (see figs. 5-6), such that as the motor rotates the drive shaft at the constant speed (see [0073]), each one of the plurality of solar modules receives radiant energy as it rotates by the lens (see figs. 5-6, 0071-0079]), and inherently produces therefrom an independent direct current DC pulse with the first voltage value greater than zero volts (e.g. solar cell produces direct current and voltage value greater than zero volts, and rotating the solar panel causes the solar panel receiving radiation in a period and not receiving radiation in another period, or pulse).
Ozeki et al. does not explicitly disclose connecting the solar modules according to a first circuit and a second circuit such that the first circuit is coupled to a first subset of the plurality of solar modules comprising a first one or more alternating ones of the plurality of solar modules, and the second circuit coupled to a second subset of the plurality of solar modules comprising a second one or more alternating ones of the plurality of solar modules different than the first subset, nor do they teach circuitry electrically coupling in parallel the second circuit with the first circuit. 
Grumazescu discloses a connection pattern of solar modules (or photovoltaic cells, fig. 9A); which include a first circuit (of wires) coupled to a first subset of a plurality of solar modules comprising a first one or more alternating ones of the plurality of solar modules (or odd 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of Ozeki et al. by having an electrical connection pattern of a first subset of alternating solar modules (or odd numbered solar module) to form a first circuit of solar modules and a second subset of alternating modules different from the first subset to form the second circuit of solar modules, electrically connecting the solar modules in each first circuit and the second circuit in series to obtain the desired voltage, and electrically connecting the first circuit and the second circuit of solar modules in parallel to obtain the desired current, because Grumazescu teaches such connection would provide a desired output voltage and current (see [0074-0075]).
Modified Ozeki et al. does not disclose the first circuit of solar modules and the second circuit of solar modules producing the first DC voltage square wave and the second DC voltage square wave with DC voltage pulse signals as claimed, nor do they teach the second DC voltage square wave is 180 degrees out of phase with the first DC voltage square wave.
Anthony discloses a solar energy electric generating system including gated photocell array with transforming to provide useful electrical energy into a load (see Figs. 5 and 6, col. 5 lines 48-54), wherein an approximation to DC voltage square wave is produced by a solar cell (148) of light energy (A, see fig. 7a) through a proper gate timing and proper gating to provide (see fig. 7a, col. 4 lines 21-31, col. 5 lines 48-54), wherein the DC voltage square wave includes 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of modified Ozeki et al. by incorporating a proper gating and providing a proper gate timing so that each solar module produces a DC voltage square wave with a DC pulse voltage signal at a first voltage of greater than zero volts and a second voltage of zero volts to provide useful electrical energy into a load as taught by Anthony. In such modification, the first circuit will produce “a first DC voltage square wave that correspondingly alternates at a steady frequency between the independent DC pulse voltage signal at the first voltage value greater than zero volts and a second DC voltage signal with a voltage value of zero volts, based on the constant speed at which the drive shaft rotates and the repeated time periods during which each of the first subset of the plurality of solar modules rotates by the lens” and “a second DC voltage square wave that correspondingly alternates at a steady frequency that is 180 degrees out-of-phase with the first DC voltage square wave between the independent DC pulse voltage signal at the first voltage value greater than zero volts and the second DC voltage signal with the voltage value of zero volts, based on the constant speed at which the drive shaft rotates and the repeated time periods during which each of the second subset of the plurality of solar modules rotates by the lens” as claimed, because the solar cell modules each produces are square wave (as taught by Anthony) and the solar cell modules in the first circuit and second circuit are connected in series and arranged alternatively (as taught by Grumazescu). The combining of the first circuit and the second circuit in modified Ozeki et al. also produces a steady state DC voltage signal at the first voltage value, because the same terminals are connected together in the parallel connection taught by Grumazescu (see fig. 9c of Grumazescu).

Regarding claim 4, modified Ozeki et al. discloses a solar power generator as in claim 1 above, wherein Anthony teaches the solar module (148) produces a positive DC square wave voltage (see fig. 7a) and Grumazescu teaches obtaining a desired voltage and current. 
Modified Ozeki et al. does not disclose including positively clamp in each of the first and second circuit so that there is no negative DC voltage component in the respectively produced DC voltage square wave.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have included a positively clamp in each of the first and second circuit to obtain a positive DC square wave from each solar module as suggested by Anthony (see square wave produced by incident light A upon the solar module 148 in fig. 7a) so that there is no negative DC voltage component in the respectively produced DC voltage square wave, because such positive DC voltage square wave, e.g. positive voltage, is a matter of desired choice as explicitly taught by Grumazescu.
Regarding claim 7, modified Ozeki et al. discloses a solar power generator as in claim 1 above, wherein Grumazescu teaches connecting solar cells in series and parallel to obtain the desired voltage and current (see [0074-0075]).
Modified Ozeki et al. does not explicitly disclose each of plurality of solar modules comprising a plurality of photovoltaic cells electrically coupled in series.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have electrically coupled a plurality of photovoltaic cells in series in each solar module to obtain a desired voltage in each solar module, because Grumazescu teaches .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ozeki et al. (US 2012/0266941) as applied to claim 1 above, and further in view of Lee et al. (US 2011/0174554).
Regarding claim 6, modified Ozeki et al. discloses a solar power generator as in claim 1 above.
Modified Ozeki et al. does not disclose including a slip ring via which the first circuit is coupled to the first subset of the plurality of solar modules and via which the second circuit is coupled to the second subset of the plurality of solar modules.
Lee et al. discloses including a slip ring (107) to transfer electrical energy from one photovoltaic cells housing to the other photovoltaic cell housing (see [0013], [0066], fig. 2).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of modified Ozeki et al. by incorporating a slip ring via which first circuit is coupled to the first subset of the plurality of solar modules and via which the second circuit is coupled to the second subset of the plurality of solar modules to transfer electrical energy from the first subset to the second subset (or vice versa) as taught by Lee et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant argues that none of the previously cited references teaches the DC voltage square waves as claimed. The examiner replies that “DC voltage square waves” were interpreted as symbolic name or Applicant’s own name calling of the output voltages of each circuit since Applicant’s generator cannot produce a DC voltage square wave or a wave having square-shaped pulses. It is noted that a current in wave form is not a direct current. Regardless, Applicant’s argument is moot in view of the new ground of rejection. See the rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726